Citation Nr: 1731307	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  09-43 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to July 1965.  The Veteran died in June 2007, the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.
 
In July 2014 and April 2016, the Board remanded the appellant's claim for additional development.  The claim has since been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the appellant's claim must again be remanded for further development.  

The appellant contends that the Veteran's death is related to his military service.  The Veteran's death certificate lists the cause of death as a myocardial infection due to lung cancer.  

Review of the claims file reveals that the Veteran served for a period of time at Camp Lejeune in North Carolina.  Specifically, his record of service indicates he was stationed at Camp Lejeune from October 1961 to April 1963.

For Veterans, such as this Veteran, who had service at Camp Lejeune between August 1953 and December 1987, VA has defined a legal presumption to the effect that the diseases of kidney cancer, liver cancer, non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer shall be service connected even though there is no record of such disease during service, subject to the rebuttable presumption provisions of 38 C.F.R. § 3.307(d).  38 C.F.R. § 3.309(f)(8).  This rule will apply to claims received by VA on or after March 14, 2017, the effective date of the final rule and to claims pending before VA on that date.  Under 38 CFR § 3.160(c), a claim that has not been finally adjudicated (which includes claims where a final and binding decision has been issued but the appeal period has not expired) is still considered a pending claim.

Prior to the issuance of this regulation in 2017, the VA had issued preliminary internal guidance indicating that there was limited/suggestive evidence of an association between toxic environmental exposure at Camp Lejeune and fourteen diseases, which included esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  See Veterans Benefits Administration (VBA) Training Letter 10-03 (April 26, 2010); VBA Training Letter 11-03 (April 27, 2011). 

However, in issuing this new regulation, the VA specifically concluded that there is insufficient medical and scientific evidence to establish a presumption of service connection for any disability beyond the eight diseases listed in the regulation.  82 Fed.Reg. 4180.  Additionally, in the explanatory material published in the Federal Register, the VA noted that the Camp Lejeune Act provides medical care, but not compensation benefits, to veterans who served on active duty at Camp Lejeune for the 14 identified conditions "notwithstanding that there is insufficient medical evidence to conclude that such illnesses or conditions are attributable to such service."  VA's more recent review of scientific evidence was undertaken to determine the appropriateness of establishing presumptions of service connection for claimants who served at Camp Lejeune.  As noted in the proposed rulemaking, this review included the analysis of several hazard evaluations on the chemicals of interest conducted by multiple bodies of scientific experts and was not an evaluation of the specific risks of exposure to contaminated water at Camp Lejeune.  VA's review resulted in the recognition that liver cancer and Parkinson's disease, two diseases that were not included in the Camp Lejeune Act, are conditions for which there is strong evidence of a causal relationship and evidence that the condition may be caused by exposure to the contaminants.  However, at this time, VA concludes that there is insufficient evidence to establish presumptions of service connection for the following diagnosed chronic disabilities in the Camp Lejeune Act: esophageal cancer, lung cancer, breast cancer, neurobehavioral effects, and scleroderma.  As noted in the notice of proposed rulemaking, none of the evidence reviewed concluded that there is a positive association between these conditions and the volatile organic compounds of interest.  82 Fed. Reg. 4178. 

In other words, although a presumption of service connection for lung cancer in anyone at Camp Lejeune was initially considered, the subsequent and further medical evidence did not support such a presumption.  This means that in the appellant's case, VA cannot presume under law that the Veteran's lung cancer was related to toxic exposures at Camp Lejeune.  

Although entitlement to service connection for lung cancer cannot be presumed, this does not prevent the appellant from presenting evidence showing a direct causation in this particular case.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994)..  In this regard, the Board finds a remand is required to obtain a medical opinion to address the etiology of the Veteran's lung cancer.

In addition, on remand, the appellant should be requested to identify and provide authorization to enable VA to obtain VA and private treatment records from providers, to include the Charleston Area Medical Center, who treated the Veteran for lung cancer.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant the opportunity to identify and authorize VA to obtain all outstanding VA and private medical records, to include those from the Charleston Area Medical Center, that treated the Veteran for lung cancer.  After obtaining any necessary authorization from the appellant, all outstanding records, to include VA treatment records, should be obtained.  All steps to obtain the requested records must be associated with the claims file. 

2.  Thereafter, arrange to obtain a medical opinion addressing the Veteran's cause of death from an appropriate examiner.  The contents of the claims file, to include a copy of this REMAND, must be made available to the designated examiner, and the report must reflect that such a review was undertaken.  

The examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lung cancer had its clinical onset or was otherwise related to his active duty service, to include his conceded exposure to contaminated drinking water at Camp Lejeune. 

Any opinions expressed by the examiner must be accompanied by a complete rationale.  It would be helpful if the examiner discussed any relevant medical literature pertaining to the Camp Lejeune contaminated water and/or the toxins contained therein.  If it is determined that the lung cancer was unrelated to the Veteran's service, the examiner should identify the causal factor(s) considered more likely and explain his or her reasons for this conclusion.

3.  After ensuring compliance with the above requested development, readjudicate the claims on appeal.  If the benefits sought are not granted, the appellant and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




